Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201810164789.2 filed on February, 28, 2018.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20  are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
4.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:
5.	Claims 1-10 are directed to a method claims and claims 11-20 are directed to a computer system. Claims 1-20 fall within one of the four statutory categories of invention. (Step 1: Yes)
6.	In claim 1, corresponding representative claims 11, the limitations that define an abstract idea (in bold) are below (claim 1 is displayed):
A computer-executable method, comprising: 
obtaining, by a computer from an online financial platform, online financial transaction records associated with a plurality of customer accounts of the online financial platform;
establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records; 
performing, by a computer, a cluster-analysis operation to group the plurality of customer accounts into a number of clusters based on the established fund-transfer relationships; and
applying a machine-learning model to determine whether a respective customer-account cluster is involved in online money laundering.
7.	In claim 1, corresponding representative claim 11, are steps that describe receiving, analyzing, and processing financial data applying mathematical concepts (machine learning, cluster analysis) to display results that detect online money laundering. The above steps are collecting and analyzing financial transaction and relational data for detecting suspicious activity utilizing machine learning which are concepts that are in the enumerating grouping of Abstract ideas related to Certain methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
8.	Independent claim 1, corresponding representative claims 11 , recite the additional components of “computer”, ”processor”, “storage device”, and additional elements of “online financial platform”, and “machine learning model”. The additional components and additional elements are no more than generally linking the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “processor”, “storage device”, and “computer” do not take the claim limitation out of the abstract idea (i.e. a generic computer 
9.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
Computing devices 106 and 108 can include various mobile devices, including but not limited to: smartphones, tablet computers, laptop computers, personal digital assistants (PDAs), various wearable computing devices (e.g., smartglasses and smartwatches), etc (Specification: Paragraph [0027])
These modules or apparatus may include, but are not limited to, an application-specific integrated circuit (ASIC) chip, a field-programmable gate array (FPGA), a dedicated or shared processor that executes a particular software module or a piece of code at a particular time, and/or other programmable-logic devices now known or later developed. (Specification: Paragraph [0067]) 
The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system. The computer-readable storage medium includes, but is not limited to, volatile memory, non-volatile memory, magnetic and optical storage devices such as disk drives, magnetic tape, CDs (compact discs), DVDs (digital versatile discs or digital video discs), or other media capable of storing computer-readable media now known or later developed. (Specification: Paragraph [0065])
10.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
11.	Finally, taken together, the additional elements and additional components of claim 1, corresponding representative claim 11, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 11 are directed to an abstract idea without significantly more.
12.	Dependent claims 2, 3, 4, 12, 13, and 14 further recite limitations of training the machine- learning model using labeled data associated with a set of sample customer- account clusters, wherein the machine-learning model comprises a binary-classification model, and wherein training the binary- classification model comprises labeling a first number of sample 
13.	The judicial exception is not integrated into a practical application. In particular, the above claims recite the additional elements of using a machine learning model, the binary-classification model, a ratio of the known money-laundering customer accounts within the respective sample customer-account cluster to perform the classifying the customer account  in the training and determining steps. The binary-classification model, machine learning model, and the ratio of the known money-laundering customer accounts within the respective sample customer-account cluster is recited at a high-level of generality (i.e., steps directed to the general means using mathematical concepts and relationships to determine cluster groups to detect money laundering). The limitations are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.  The claims are directed to an abstract idea. 
14.	There are no additional components and the additional elements of “machine-learning model” and  “binary-classification model”, where each of the additional elements are no more claims 2, 3, 4, 12, 13 and 14 further are directed to an ineligible judicial exception without any significant more.
15.	Dependent claims 5, 7, 10, 15, 17, and 20 further recite limitations of extracting a feature vector from the respective customer-account cluster, using the feature vector as an input to the machine-learning model, constructing a subgraph for each cluster; extracting a feature vector from the subgraph using a technique based on detection of network motifs within the subgraph, and wherein performing the cluster-analysis operation comprises implementing a label propagation algorithm (LPA) or a k- means clustering algorithm. The limitations are steps directed to money laundering feature extraction (i.e. customer-account cluster) based on label propagation algorithm (LPA) or a k- means clustering algorithm. The steps for detecting an abnormal associated customer account by utilizing graph structure falls within the Certain Methods of Organizing Human Activities grouping of abstract ideas as it relates to commercial interactions of sales activities or behavior. Accordingly the claims recite an abstract idea.
16.	The judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of extracting feature vector to detect network motifs within the subgraph (i.e. understanding the patterns in the customer accounts in a computer environment. The claimed computer components are recited at a high level of claims 5, 7, 10, 15, 17, and 20 further are directed to an ineligible judicial exception without any significant more.
17.	There are no additional components and the additional element of “machine-learning model”, “cluster analysis”, “label propagation algorithm”, and “k- means clustering algorithm” are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements and do not integrate the exception into a practical application of that exception Therefore, similar to the independent claims, the dependent claims 5, 7, 10, 15, 17, and 20 are directed to an ineligible judicial exception without any significant more.
18.	Dependent claims 6, 8, 9, 16, 18, and 19 further recite limitations of wherein establishing the fund-transfer relationships among the plurality of customer accounts comprises constructing a fund-transfer graph based on the transaction records, wherein a respective node in the fund-transfer graph corresponds to a customer account, and wherein an edge in the fund-transfer graph corresponds to a fund-transfer relationship between two customer accounts, 
19.	The judicial exception is not integrated into a practical application. The limitations of wherein establishing the fund-transfer relationships among the plurality of customer accounts comprises constructing a fund-transfer graph based on the transaction records, wherein a respective node in the fund-transfer graph corresponds to a customer account, and wherein an edge in the fund-transfer graph corresponds to a fund-transfer relationship between two customer accounts, do not take the claim limitations out of the groupings of abstract activity (i.e., a general means of using mathematical relationships, calculations, and formulas in a generic technology computer environment to determine financial data relationships) . The limitations does no more than generally linking a judicial exception to a particular technological environment. In addition, the claim limitations of “wherein establishing the fund-transfer relationships among the plurality of customer accounts comprises constructing a fund-transfer graph based on the transaction records”, “determining whether a fund-transfer relationship exists between two customer accounts based on a total amount of funds transferred between the two customer accounts, and wherein the determined direction includes one of: a first direction, a second opposite direction, and a bi-direction”, and “determining a direction of the fund-transfer relationship between the two customer accounts”, the determining  and establishing steps are recited at a high level of generality (i.e., as a general means of gathering 
20.	There are no additional computer components and the additional elements of “an edge in the fund-transfer graph” and “wherein a respective node in the fund-transfer graph” are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 6, 8, 9, 16, 18, and 19 are directed to an ineligible judicial exception without any significant more.
21.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


22.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

23.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et. al (US Patent Application Publication No.: 2015/0379430; hereafter known as Dirac) and further in view of Zoldi et al (US Patent Application No.: 2017/0270534; hereafter known as Zoldi)

24.	In claim 1: Dirac discloses,
A computer-executable method, comprising: (i.e., implementing embodiments of the corresponding methods and apparatus on portions or all of multiple computing devices and may be used to implement the described functionality in various embodiments) (Dirac: Paragraph [0377])
obtaining, by a computer from an online financial platform, online financial transaction records associated with a plurality of customer accounts of the online financial platform;
(i.e., machine learning service to collect and disseminate information about best practices
related to different problem domains, e.g., may be used for financial analysis, others for computer applications, and so on. Such classification may be performed based on various 
applying a machine-learning model to determine whether a respective customer-account cluster is involved in online money laundering. (i.e., the interfaces may, for example, allow to rely on default settings or parameters for various aspects of the procedures used for building, training and using machine learning models, where the defaults are derived from the accumulated experience of other practitioners addressing similar types of machine learning problems and may customize the parameters or settings they wish to use for various types of machine learning tasks, such as input record handling, feature processing, model building, execution and evaluation including the MLS may be used for financial fraud detection utilizing financial transaction records) (Dirac: Paragraph [0002], [0084])
	Dirac does not disclose,
establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records;  
performing, by a computer, a cluster-analysis operation to group the plurality of customer accounts into a number of clusters based on the established fund-transfer relationships; and 
	However Zoldi discloses,
establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records;  (i.e., the flow of funds must be tracked across multiple financial institutions where the predictive model can therefore have access to risk information than would be possible when viewing only transactions and customer information from a single institution and the efficient-risk linking propagate risk information from accounts at multiple banks and a  distinction is made between customers and accounts who have direct relationships with the financial institution (on-us) and those who do not (off-us). BList features help detect shifts in 
performing, by a computer, a cluster-analysis operation to group the plurality of customer accounts into a number of clusters based on the established fund-transfer relationships; and (i.e., Input data dt from an entity A (e.g., customer or account) is presented to the feature construction module, where it is used to create recursive features, self-calibrating features and soft-clustering features. The output of feature construction is a vector xt which contains all such features which will be used in later stages of the score creation. Soft-clustering features can be created from methods including collaborative profiling (CP) and recurrent sequence modeling (RSM). Feature construction is based on soft-clustering technologies, such as collaborative profiling and recurrent sequence modeling where the techniques are designed to extract features of typical behavior, including archetypes and sequence models, which can then be clustered to form estimates of the typical distributions of normal behavior) (Zoldi: Paragraph [0034], [0036])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if behavior is deviating from the observed typical behavior within clusters found within a segment. (Zoldi: Paragraph [0036])
25.	In claim 2: The combination Dirac and Zoldi disclose the method of supra, including further comprising training the machine- learning model using labeled data associated with a set of sample customer- account clusters. (i.e., an input data set comprising labeled observation 
26.	In claim 3: The combination Dirac and Zoldi disclose the method of supra, including wherein the machine-learning model comprises a binary-classification model, and wherein training the binary- classification model comprises labeling a first number of sample customer- account clusters as blacklisted and a second number of sample customer-account clusters as whitelisted. (i.e., a binary classification model whose goal is to classify observation records of the evaluation data set into one of two classes, such as classes simply labeled and then classes a particular observation record is to be placed in (or whether the observation record should be considered unclassified) may represent the prediction interpretation thresholds) (Dirac: Paragraph [0322], [0323] [0324] [0326] [0330])
27.	In claim 4: The combination Dirac and Zoldi disclose the method of supra, including wherein labeling a respective sample customer-account cluster as blacklisted comprises: (i.e., elements of an interactive graphical interface that may be used to modify classification labels and to view details of observation records selected based on output variable values and may decide that more user-friendly names should be used for the classes.) (Dirac: Paragraph [0328], [0334], [0336])
determining that a number of customer accounts within the respective sample customer-account cluster are known money-laundering customer accounts; and  (i.e., parameter exploration and/or auto-tuning may be requested for various clustering-related parameters in some embodiments, such as the number of clusters into which a given data set should be 
in response to a ratio of the known money-laundering customer accounts within the respective sample customer-account cluster exceeding a predetermined threshold, labeling the respective sample customer-account cluster as blacklisted. (i.e., Clients may also be presented with visual evidence of the relationships between different prediction quality metrics and thresholds and the cutoff value for a binary classification represents one example of a prediction interpretation threshold where each of the observation records is placed in one of the two classes “0” and “1” based on the Score values and a class boundary called a “cutoff” e.g. the score is less than the cutoff, a correct classification result called a “true negative” results) (Dirac: Paragraph [0264], [0315], [0319], [0323], [0324])
28.	In claim 5: The combination Dirac and Zoldi disclose the method of supra, including further comprising:
extracting a feature vector from the respective customer-account cluster (i.e., raw data records may first be extracted from a data source which may include the extraction and cleansing of input data records from raw data repositories that includes parameter auto-tune settings where auto-tuning may be requested for various clustering-related parameters) (Dirac: Paragraph [0095], [0140],[0155]) ; and 
using the feature vector as an input to the machine-learning model. (i.e., machine learning workflows, which may correspond to a sequence of API requests from a client 164, may include the extraction and cleansing of input data records from raw data repositories and the MLS input data can be used for machine learning) (Dirac: Paragraph [0087], [0095], [0140])
29.	In claim 6: The combination Dirac and Zoldi disclose the method of supra, including Zoldi discloses wherein establishing the fund-transfer relationships among the plurality of customer accounts comprises constructing a fund-transfer graph based on the transaction records (i.e., process of combining the input data record with values saved in the profile through 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if behavior is deviating from the observed typical behavior within clusters found within a segment. (Zoldi: Paragraph [0036])	
30.	In claim 7: The combination Dirac and Zoldi disclose the method of supra, including further comprising:
constructing a subgraph for each cluster; and  (i.e., Based on an analysis of the observation records  of a subset or all of the training set, one or more decision trees may be constructed) (Dirac: Paragraph [0211], [0212], [0227]) 

31.	In claim 8: The combination Dirac and Zoldi disclose the method of supra, including wherein establishing the fund-transfer relationships comprises determining whether a fund-transfer relationship exists between two customer accounts based on a total amount of funds transferred between the two customer accounts.(i.e., the flow of funds must be tracked across multiple financial institutions. the BList features help detect shifts in payment and transfer behavior, such as suddenly paying a large number of never-associated accounts, i.e., account 1 makes a risky transfer of funds to account then  account 2 transfers funds to account 3.)  (Zoldi: Paragraph [0047], [0048], [0054], [0079])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if behavior is deviating from the observed typical behavior within clusters found within a segment. (Zoldi: Paragraph [0036])
32.	In claim 9: The combination Dirac and Zoldi disclose the method of supra, including wherein establishing the fund-transfer relationships comprises determining a direction of the fund-transfer relationship between the two customer accounts, and wherein the determined direction includes one of: a first direction, a second opposite direction, and a bi-direction. (i.e., 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if behavior is deviating from the observed typical behavior within clusters found within a segment. (Zoldi: Paragraph [0036])
33.	In claim 10: The combination Dirac and Zoldi disclose the method of supra, including wherein performing the cluster-analysis operation comprises implementing a label propagation algorithm (LPA) (i.e., the incorporation of certain semi-supervised techniques) (Zoldi: Paragraph [0005]) or a k- means clustering algorithm. (i.e., the MLS may be used for, and may incorporate techniques optimized for, a variety of problem domains covering unsupervised learning) (Dirac: Paragraph [0371])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include various algorithms including a label propagation algorithm (LPA) or a k- means 

34.	In claim 11: Dirac discloses,
A computer system, comprising: (Dirac: Paragraph [0377])
a processor; and  (Dirac: Paragraph [0372])
a storage device coupled to the processor and storing instructions which when executed by the processor cause the processor to perform a method, the method comprising: (Dirac: Paragraph [0374], [0377])
obtaining, from an online financial platform, online financial transaction records associated with a plurality of customer accounts of the online financial platform; (Dirac: Paragraph [0137], [0371])
applying a machine-learning model to determine whether a respective customer-account cluster is involved in online money laundering. (Dirac: Paragraph [0002], [0084])
	Dirac does not disclose,
establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records; 
performing, by a computer, a cluster-analysis operation to group the plurality of customer accounts into a number of clusters based on the established fund-transfer relationships; and 
	However Zoldi discloses, 
establishing fund-transfer relationships among the plurality of customer accounts based on the transaction records; (Zoldi: Paragraph [0047],[0050] [0054],[0055],[0079], [0088])

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if behavior is deviating from the observed typical behavior within clusters found within a segment. (Zoldi: Paragraph [0036])

35.	In claim 12: The combination Dirac and Zoldi disclose the computer system of supra, including wherein the method further comprises training the machine-learning model using labeled data associated with a set of sample customer-account clusters. (Dirac: Paragraph [0186], [0188], [0310])
36.	In claim 13: The combination Dirac and Zoldi disclose the computer system of supra, including wherein the machine-learning model comprises a binary-classification model, and wherein training the binary- classification model comprises labeling a first number of sample customer account clusters as blacklisted and a second number of sample customer-account clusters as whitelisted. (Dirac: Paragraph [0322], [0323] [0324] [0326] [0330])
37.	In claim 14: The combination Dirac and Zoldi disclose the computer system of supra, including wherein labeling a respective sample customer-account cluster as blacklisted comprises: (Dirac: Paragraph [0328], [0334], [0336])

in response to a ratio of the known money-laundering customer accounts within the respective sample customer-account cluster exceeding a predetermined threshold, labeling the respective sample customer-account cluster as blacklisted. (Dirac: Paragraph [0264], [0315], [0319], [0323], [0324])
38.	In claim 15: The combination Dirac and Zoldi disclose the computer system of supra, including wherein the method further comprises:
extracting a feature vector from the respective customer-account cluster; and (Dirac: Paragraph [0095], [0140],[0155])
using the feature vector as an input to the machine-learning model. (Dirac: Paragraph [0087], [0095], [0140])
39.	In claim 16: The combination Dirac and Zoldi disclose the computer system of supra, including wherein establishing the fund- transfer relationships among the plurality of customer accounts comprises constructing a fund-transfer graph based on the transaction records, wherein a respective node in the fund-transfer graph corresponds to a customer account, and wherein an edge in the fund-transfer graph corresponds to a fund-transfer relationship between two customer accounts. (Zoldi: Paragraph [0033], [0042], [0045], [0047], [0055])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if 
40.	In claim 17: The combination Dirac and Zoldi disclose the computer system of supra, including wherein the method further comprises:
constructing a subgraph for each cluster; and (Dirac: Paragraph [0211], [0212], [0227])
extracting a feature vector from the subgraph using a technique based on detection of network motifs within the subgraph. (Dirac: Paragraph [0136], [0140] [0269])
41.	In claim 18: The combination Dirac and Zoldi disclose the computer system of supra, including wherein establishing the fund- transfer relationships comprises determining whether a fund-transfer relationship exists between two customer accounts based on a total amount of funds transferred between the two customer accounts. (Zoldi: Paragraph [0047], [0048], [0054], [0079])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include the fund-transfer relationships so that the clusters can detect money laundering. The system and method prioritize alerts, to determine those cases with the highest likelihood of laundering activity, and to link alerts with SARs to develop a robust source of training data for supervised or semi-supervised machine learning methods and systems for detection of money laundering. (Zoldi: Paragraph [0005]) Soft-clustering features can be combined to indicate if behavior is deviating from the observed typical behavior within clusters found within a segment. (Zoldi: Paragraph [0036])
42.	In claim 19: The combination Dirac and Zoldi disclose the computer system of supra, including wherein establishing the fund- transfer relationships comprises determining a direction of the fund-transfer relationship between the two customer accounts, and wherein the determined direction includes one of: a first direction, a second opposite direction and a bi- direction. (Zoldi: Paragraph [0047], [0050] [0054],[0055],[0079], [0088])

43.	In claim 20: The combination Dirac and Zoldi disclose the computer system of supra, including wherein performing the cluster- analysis operation comprises implementing a label propagation algorithm (LPA) (Dirac: Paragraph [0005]) or a k-means clustering algorithm. (Zoldi: Paragraph [0371])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dirac and Zoldi so that the method can include various algorithms including a label propagation algorithm (LPA) or a k- means clustering algorithm to improve accuracy and efficiency of the number of labelled clustering.  A key component of the auto-retraining module is the quality assurance process, which determines if the automatically learned model parameters are acceptable, or if it is safer and more accurate to use the previously learned model. (Zoldi: Paragraph [0085]) The profiles include the efficient favorite behavior-sorted lists (BList) technologies, which efficiently capture favorite behavior associated with an entity. (Zoldi: Paragraph [0029])




Conclusion
44.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693